Case 0:17-cv-60426-UU Document 380-1 Entered on FLSD Docket 12/17/2018 Page 1 of 3




                     EXHIBIT A
Case 0:17-cv-60426-UU Document 380-1 Entered on FLSD Docket 12/17/2018 Page 2 of 3



                         IN THE UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION
                                   Case No.: 17-cv-60426-UU



    ALEKSEJ GUBAREV, XBT HOLDING S.A.,
    AND WEBZILLA, INC.

           Plaintiffs,

    vs.

    BUZZFEED, INC. AND BEN SMITH,

           Defendants.
                                                /


             ORDER GRANTING DEFENDANTS’ MOTION FOR PERMISSION
                   TO BRING AND USE ELECTRONIC EQUIPMENT
                AT THE DECEMBER 21, 2018 PRETRIAL CONFERENCE

          THIS CAUSE is before the Court upon Defendants’ Motion for Permission to Bring

   Electronic Equipment at the December 21, 2018 Pretrial Conference. D.E. 380.

          It is ORDERED and ADJUDGED:

          1. Defendants’ motion is granted.

          2. Defendants’ counsel of record, including counsel appearing pro hac vice, attorney Alice

             Christine Ferot, and paralegal Jane Hill Quinn, shall be allowed to bring into the

             courthouse and the courtroom their laptop computers, cellular telephones, iPads, hard

             drives and the accessories to these electronic devices.

          DONE AND ORDERED at Miami, Florida, this ___ day of December, 2018.

                                               ____________________________________
                                               URSULA UNGARO
                                               UNITED STATES DISTRICT JUDGE
Case 0:17-cv-60426-UU Document 380-1 Entered on FLSD Docket 12/17/2018 Page 3 of 3



   Copies furnished to:

   John J. O’Sullivan, United States Magistrate Judge
   Counsel of Record




                                               Page 2
